Title: To James Madison from Vincent Gray, 29 May 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 29th. May 1803.
					
					I addressed you on the 25. of may instant, on the subject of the return of Dn. Francisco Arango, from 

Santo Domingo, since which time nothing hath transpired officially, relative to his mission to that Island: but I 

have received information from a quarter on which I can rely, that he succeeded in his mission in part; and 

that on the day of his departure from thence, a convention was signed by him, on the part of this Government, 

relative to their future intercourse, and that in said convention it is stipulated, that each party shall be at 

liberty to have at the seat of Governt. of the other, one Agent or Commissary at least, to be charged with the 

concerns of his Government, and of its Citizens or subjects, and whom shall, be Publicly acknowledged as 

such.
					Whether this Convention will be made Public before it passes under the review of His Catholic Majesty 

and the First Consul for their assent, is uncertain, but I feel well assured that a French Agent will in a short 

time, be publicly acknowledged here; by order of the court of Madrid.  However should this Convention as I 

now suppose, not be made Public, after being approved by the supreme Council of the Island I will procure thro’ 

a friend here, a copy thereof; and forward it to you; for the use of the Executive, in order that they may be 

prepared to demand from His Catholic Majesty, our rights, under the nineteenth article of the Treaty of San 

Lorenzo el Real, of the 20th. of October 1795.  I am Sir, very respectfully your mo: Obt. Servt.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
